Citation Nr: 1118657	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-16 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for duodenal ulcer. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for skin condition of the face and neck.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant & Son



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 1959 and from October 1961 to August 1962.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In June 2008, the Veteran specifically limited to the issues as stated on the title page and these are the only matters currently before the Board.  

In March 2010, the Veteran testified at a Central Office hearing before the undersigned; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claims.

In April 2010 correspondence, the Veteran reported that he received treatment at the Martinsburg VA Medical Center beginning in the early 1970's and requested a copy of those records.  He also noted that he had copies of his treatment records dated from 1991 to the present.  A review of the claims file revealed that VA medical records prior to February 1999 were not associated with the claims file.  During the March 2011 Central Office hearing, the Veteran and his son indicated that the Veteran's skin and ulcer symptoms have been ongoing since service.  The Board notes that such prior treatment records may document the Veteran's complaints.  The Veteran also reported that he was treated every 6 months at Stephens City Outpatient Clinic and that in November 2007 he underwent an evaluation related to his stomach/ulcer disorder.  Currently, there is no evidence relating to the November 2007 evaluation and treatment records associated with the claims file are dated only through December 2008.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Therefore, the RO/AMC should attempt to obtain the Veteran's outstanding VA treatment records, if available. 

The Board makes no determination whether the VA records sought are new and material.  However, as the Veteran's reports of the treatment are credible and the records are in VA's constructive possession, requests for the records are necessary to satisfy the duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file records from the Martinsburg VA Medical Center and Stephens City Outpatient Clinic from 1970 to February 1999 and from December 2008 to the present.  The RO/AMC should also specifically request any records dated in November 2007 that include an evaluation of the Veteran's stomach/ulcer disorder.  Any such available records should be associated with the claims file.  All efforts to obtain these records should be fully documented.  If these records are unavailable, notice should be provided to the Veteran of this inability pursuant to 38 C.F.R. § 3.159(e).

2.  Then, readjudicate the Veteran's claims.  If new and material evidence has been received and the claims are reopened, readjudication should address all theories of entitlement including aggravation and continuity of symptoms.   If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.W. FRANCIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



